716 N.E.2d 892 (1999)
STATE of Indiana, appellant,
v.
LINCK, Timothy David, appellee.
No. 34SO4-9906-CR-338.
Supreme Court of Indiana.
September 17, 1999.

ORDER
By order dated June 8, 1999, the Court granted transfer from the opinion of the Court of Appeals, which is published at 708 N.E.2d 60 (Ind.Ct.App.1999). After further review, including hearing oral argument, the Court now finds that transfer was improvidently granted. Accordingly, the order granting transfer is VACATED, and the State's petition to transfer is DENIED.
All Justices concur, except DICKSON, J., who votes to grant transfer.